This action claiming $99 damages was brought to the City Court of New Haven and judgment rendered on June 28, 1939. By the then existing statutes and provisions of the charter of the City of New Haven the defeated party had the right to appeal to the Court of Common Pleas and obtain a trial de novo.
Plaintiff filed a purported appeal to the Court of Common Pleas on July 3, 1939, together with an appeal bond.
On July 1, 1939, chapter 281b of the 1939 Cumulative Supplement to the General Statutes, became effective. Said chapter (§ 1364e) specifically provides that appeals from city, town and borough courts in municipalities having a population of over 15,000 may be taken to the Supreme Court of Errors and appeals from courts in municipalities of less than 15,000 to the Court of Common Pleas.
New Haven is a city of over 15,000 population and by force of this statute appeals in civil cases from the decisions of the City Court of New Haven must be taken to the Supreme Court of Errors.
Section 1370e further provides: ".... when any judgment has been rendered but no appeal has been taken before said date [July 1, 1939], the provisions of this chapter concerning appeals shall apply to any such case."
I consider this provision valid and that this appeal was improperly taken to the Court of Common Pleas.
   The motion to dismiss is granted.